Title: To James Madison from John Francis Mercer, [14 August] 1783
From: Mercer, John Francis
To: Madison, James


Dear Sir
[Princeton 14 August 1783]
Before I left Phila. I made enquiry for a Bill on me for 200 Dollars & wch had been presented & accepted but by whom had entirely escaped my recollection. according to the perverse order of human affairs a Letter waiting here informs me of what I wished to know there. it is in the hands of a Mr. J. Ross whom I have directed to apply to you & request the favor of you to discharge it.
The Question for the return to Phila. had been decided in the negative prior to my arrival I must think a worthy colleague hurried this matter on with an unbecoming precipitation, & I am at a loss to reconcile with his professed candor & openness, his making a motion with an intention of voting agt. it, supported by Mr. Howell the inventer of this ingenious & Honourable device. This said worthy Gentleman Mr. Howell, made a motion seconded by our other colleague Mr. Lee, to strike out Government after cofœderal & insert Union, in an Act of Congress. this will give you the complexion of our affairs.
Mr. Laurens writes us from London dated the 17th of June, & suggests that there is no prospect that the mission of Mr. Hartley wd terminate either in a commercial or definitive Treaty.
It will be well for you to advise Mrs. House what steps she shoud take. had I any Idea that the sentiment of Congress coud be so absurdly fixed I woud not hesitate to give my opinion that she shoud remove to where they may plan their residence. I am no doubt disposed by my desire of living with her myself. Does my friend Mrs. Trist pursue the plan of her Indies expedition I wish she wd. write me when she hears from Havanna.
My best respects to Genl. Howe & the Gentn. of his family. the Gnl. will receive official notice of the present aims of Congress which supersedes the propriety of my writing. Come & bring Mr. Jones. your presence wd. be of essential utility.
I am with respect [&] esteem Dr Sir, Yr. mo: Ob. St
John F. Mercer
